This cause comes on to be heard upon a motion to dismiss the proceeding in error, upon the following grounds:
"(1) No summons in error has been served upon this defendant in error and the final order from which the appeal is taken was made on December 4, 1915, more than eight months ago. (2) The case-made was signed and *Page 760 
settled without notice to this defendant in error, who did not appear at the settlement, and did not waive notice of the signing and settling of the case-made."
The motion to dismiss is not resisted, and, as both grounds for dismissal seem to be well taken, the motion to dismiss will be sustained. It is so ordered.
All the Justices concur.